Mr. Presiding Justice Smith delivered the opinion of the court. In this case the plaintiff, here the appellant, obtained a judgment in the Circuit Court of Cook county against the defendant, here the appellee, for $5,650.29. On an appeal therefrom by the City of Chicago this court reversed the said judgment' on the ground that the amended declaration stated no cause of action, and remanded the cause to the Circuit Court with directions to that court to sustain the demurrer to the said amended declaration; Mecartney v. City of Chicago, 150 Ill. App. 275, to which we refer for a full and complete statement of the case. The Circuit Court in compliance with said directions sustained said demurrer and, the plaintiff electing to stand by his said amended declaration, entered judgment against the plaintiff, from which said judgment the plaintiff prosecutes this appeal. The questions presented on this appeal need not be discussed, for they are the same questions passed’ upon by the court on the former appeal. The decision of this court thereon is the law of the case, not only binding on the trial court, but also on this court. Delta Bag Co. v. Kearns, 160 Ill. App. 93, and cases there cited. The judgment is accordingly affirmed. Affirmed.